        Case 1:20-cv-00787-AA     Document 12     Filed 08/10/20   Page 1 of 8




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                               MEDFORD DIVISION


BRENT STEVEN SHERMAN, SR.,                                Case No. 1:20-CV-00787-AA
                                                           OPINION AND ORDER
             Plaintiff,

      vs.

KATHRYN ELAINE KUSCH, ET. AL.,

             Defendants.


AIKEN, District Judge:

      Now before the Court is plaintiff Brent Steven Sherman, Sr.’s Motion for

Default Judgment filed pursuant to Federal Rules of Civil Procedure (“FRCP”) 55(b).

Doc. 9. Specifically, plaintiff seeks a declaratory judgment declaring him the sole

owner of 5th Parallel Properties, LLC, Rockhorse Park LLC, and the piece of real

property located at 74543 Highway 31, Fort Rock, Oregon, 97735. Plaintiff further

requests that this Court order defendants to immediately vacate the real property,

remove all their personal property, cease all actions against Plaintiff for recovery of

the real property, and pay all costs and reasonable attorney fees associated with this



Page 1 – OPINION AND ORDER
        Case 1:20-cv-00787-AA      Document 12    Filed 08/10/20   Page 2 of 8




action. Doc. 1 at 6-7.      For the following reasons, plaintiff’s Motion for Default

Judgment is DENIED and the Complaint is DISMISSED with leave to amend.

                             PROCEDURAL HISTORY

      At the center of this interpleader action is a piece of real property located at

75543 OR-31, Fort Rock, Oregon, 97335 (herein referred to as “the Horse Ranch”).

Doc. 8 at 8. The late Patricia Duff acquired the property in 2012 for $300,000 and

had the property deeded directly to her company, 5th Parallel Properties, LLC. Doc.

8 at 8. At the time, Ms. Duff was the sole member and owner of the company. Doc.

8 at 8. On February 23, 2019, Ms. Duff allegedly assigned 100% of her business and

its property, including the Horse Ranch, to plaintiff. Doc. 8 at 8. No consideration

was paid in connection with this conveyance. Doc. 8 at 8. Three days later, Ms. Duff

passed away. Doc. 1 at 6.

      On August 28, 2019, plaintiff attempted to donate the Horse Ranch to the state

of Oregon, but the Oregon Department of Justice rejected the conveyance, citing a

lack of agency approval.1     Doc. 1-1 at 5-6.   Plaintiff subsequently attempted to

intervene in the probate proceedings in Lake County Circuit Court (Lake County

Probate Case No. 19PB02855), having filed a motion to intervene, a motion for

summary judgment, a petition for declaratory relief, and various other motions. Doc.

1-1 at 13-14. The Lake County Circuit Court denied each of these motions, reasoning

in part that the matters addressed in the Petition for Declaratory Relief should be




1     The Court infers that the requisite agency approval was withheld over
concerns regarding the validity of the February 2019 conveyance.


Page 2 – OPINION AND ORDER
        Case 1:20-cv-00787-AA      Document 12     Filed 08/10/20   Page 3 of 8




addressed in a separate civil proceeding. Doc. 1-1 at 13-14. The court also ordered

plaintiff to stop filing further motions “except to file a claim pursuant to ORS Chapter

115.”2 Doc. 1-1 at 13-14.

      Plaintiff then filed the present interpleader action under FRCP 22, claiming

federal question jurisdiction exists under 18 U.S.C. § 242, 28 U.S.C. § 2201, 42 U.S.C.

§ 1983, the Fifth and Fourteenth Amendments to the U.S. Constitution, and FRCP

57. Doc. 1 at 3. The action has been filed against Kathryn Kusch who worked with

the late Ms. Duff on the property and seemingly continues to reside there and Warren

Duff who allegedly represented the estate of Ms. Duff. To date, neither of the named

defendants have appeared. Plaintiff has since moved for Default Judgment under

FRCP 55(b). Doc. 9.

                                LEGAL STANDARD

      FRCP 55(a) provides that “[w]hen a party against whom a judgment for

affirmative relief is sought has failed to plead or otherwise defend, and that failure is

shown by affidavit or otherwise, the clerk must enter the party’s default.” Fed R. Civ.

P. 55(a). FRCP 55(b), meanwhile, authorizes the court to grant default judgment

after a default has been entered under 55(a). Fed R. Civ. P. 55(b). Where the

plaintiff’s claim is not for a certain sum or a sum that can be made certain by

computation, the court may conduct hearings to effectuate a judgment as needed to

conduct an accounting, ascertain damages, establish the truth of any allegation by

evidence, or investigate any other matter. Fed. R. Civ. P. 55(b)(2)(A-D).



2     ORS Chapter 115 governs claims, actions, and suits made against estates.


Page 3 – OPINION AND ORDER
          Case 1:20-cv-00787-AA      Document 12     Filed 08/10/20   Page 4 of 8




         Upon the clerk’s entry of default, the well-pleaded factual allegations of the

complaint are to be accepted as true, except for those relating to damages. TeleVideo

Sys., Inc. v. Heidenthal, 826 F.2d 915, 917-18 (9th Cir. 1987); see also Fed. R. Civ.

Proc. 8(b)(6). However, the court must still consider “whether the unchallenged facts

constitute a legitimate cause of action, since a party in default does not admit mere

conclusions of law.” 10A Charles Alan Wright, Arthur R. Miller, & Mary Kay Kane,

FEDERAL PRACTICE AND PROCEDURE: CIVIL 3D § 2688, at 63 (1998); see also Cripps v.

Life Ins. Co. of N. Am., 980 F.2d 1261, 1267 (9th Cir. 1992) (explaining that “necessary

facts not contained in the pleadings, and claims which are legally insufficient, are not

established by default”).

         A district court has considerable discretion in deciding whether to enter default

judgment. Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980). In exercising its

discretion, the court may consider a variety of factors, including: (1) the possibility of

prejudice to plaintiff; (2) the merits of plaintiff's substantive claim; (3) the sufficiency

of the complaint; (4) the sum of money at stake; (5) the possibility of a dispute

concerning material facts; (6) whether the defendant's default was due to excusable

neglect; and (7) the strong policy underlying the Federal Rules of Civil Procedure

favoring decisions on the merits. Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir.

1986).

         The federal Declaratory Judgment Act permits courts to provide declaratory

relief to any interested party “seeking such declaration whether or not further relief

is or could be sought.” 28 U.S.C. § 2201(a). The two criteria supporting entry of




Page 4 – OPINION AND ORDER
        Case 1:20-cv-00787-AA       Document 12     Filed 08/10/20    Page 5 of 8




declaratory judgment occur where: (1) the judgment will serve a useful purpose in

clarifying and settling the legal relations in issue, and (2) the judgment will terminate

and afford relief from the uncertainty, insecurity, and controversy giving rise to the

proceeding. McGraw-Edison Co. v. Preformed Line Prods. Co., 362 F.2d 339, 342 (9th

Cir. 1966). When neither of these results can be achieved, the court should decline to

render the requested declaration.        Id.   Courts are similarly discouraged from

providing declaratory relief when such relief would interfere with “the orderly and

comprehensive disposition of state court litigation.” Brillhart v. Excess Insurance Co.

of America, 416 U.S. 491, 495 (1942); see also Continental Cas. Co. v. Robsac Indus.,

947 F.2d 1367, 1374 (9th Cir. 1991) (“[c]ourts should generally decline to assert

jurisdiction in . . . declaratory relief actions presenting only issues of state law during

the pendency of parallel proceedings in state court”).

                                        DISCUSSION

       The central issue with plaintiff’s Complaint relates to this Court’s jurisdiction.

There are two ways by which a plaintiff may file an interpleader action in federal

court: first, there is “rule interpleader” under Rule 22, and second, there is “statutory

interpleader” under 28 U.S.C. § 1335. 4 MOORE’S FEDERAL PRACTICE – CIVIL § 22.04

(2020). The most important distinction between statutory and rule interpleader

involves the jurisdictional requirements. For an interpleader action filed under Rule

22, subject matter jurisdiction must be based on Article III of the U.S. Constitution,

either through a federal question or complete diversity of citizenship. Id. In contrast,

statutory interpleader under § 1335 explicitly requires diversity of citizenship to form




Page 5 – OPINION AND ORDER
        Case 1:20-cv-00787-AA      Document 12     Filed 08/10/20   Page 6 of 8




the basis for federal jurisdiction. Id. Notably, it has been held that only minimal

diversity is needed to fulfill the jurisdictional requirement set forth in § 1335. Id.

(citing State Farm Fire & Cas. Co. v. Tashire, 386 U.S. 523, 530 (1967)).

      Plaintiff has filed this interpleader action under Fed. R. Civ. P. 22, arguing

that federal question jurisdiction exists under 18 U.S.C. § 242, 28 U.S.C. § 2201, 42

U.S.C. § 1983, the Fifth and Fourteenth Amendments to the U.S. Constitution, and

Fed. R. Civ. P. 57. None of these statutes, Constitutional provisions, or rules provide

plaintiff with a private cause of action through which he can obtain relief: 18 U.S.C.

§ 242 is a criminal statute and is therefore inapplicable to the case at hand; 28 U.S.C.

§ 2201 grants courts the authority to provide declaratory relief, but does not purport

to provide a private civil cause of action;3 Section 1983 claims require that a

defendant was acting “under color of state law” at the time the acts complained of

were committed, and here there is no indication that either of the defendants were

acting under color of state law; Constitutional provisions guarantee individual rights

but do not provide independent bases for civil actions; lastly, Rule 57 is a procedural

rule and does not confer a private cause of action.    Not only has plaintiff failed to

state a claim upon which relief can be granted as required, but plaintiff has failed to

establish the subject matter jurisdiction needed to proceed under Rule 22.




3      See Mission Ins. Co. v. Puritan Fashions Corp., 706 F.2d 599, 601 (5th Cir.
1983) (explaining that “the Declaratory Judgment Act, 28 U.S.C. § 2201, confers no
jurisdiction but is a procedural device designed to provide a new remedy to the
federal court arsenal”) (internal citation omitted).




Page 6 – OPINION AND ORDER
        Case 1:20-cv-00787-AA      Document 12     Filed 08/10/20   Page 7 of 8




       This outcome is not surprising: as a result of the well-pleaded complaint rule,

“few interpleader complaints have been found to qualify for federal question

jurisdiction.”   Morongo Band of Mission Indians v. Cal. State Bd. of Equalization,

858 F.2d 1376, 1383 (9th Cir. 1988) (internal citation omitted). And as a general rule,

real property disputes are governed by state law. Cortese v. United States, 782 F.2d

845, 849 (9th Cir. 1986). Indeed, it appears that plaintiff was explicitly encouraged

in an order by Lake County Circuit Court Judge Robert Nichols Jr. to file his civil

claim under Oregon Revised Statute (“ORS”) Chapter 115.4 Doc. 11 at 3.

       Since federal question jurisdiction has not been established, FRCP 12(h)(3)

requires the Court to dismiss this action. FED. R. CIV. P. 12(b)(3) (providing that “[i]f

the court determines at any time that it lacks subject-matter jurisdiction, the court

must dismiss the action”). This is not to say, however, that plaintiff’s interpleader

action is necessarily barred from being heard in federal court. There is the possibility

that plaintiff could pursue this interpleader action under 28 U.S.C. § 1335 using

diversity of citizenship as a basis for subject matter jurisdiction, particularly since

minimal diversity of citizenship is permitted under § 1335.5          Even if minimal

diversity were established, however, plaintiff still needs to show that he is entitled to

relief under some substantive statute or doctrine.        See FED. R. CIV. P. 8(a)(2)



4      In reviewing the ORS, Section 105.605 seems most applicable to plaintiff’s
desire to quiet the title to the Horse Ranch property.
5      It is unclear to the Court whether minimal diversity exists: plaintiff and
defendant Kusch are both Oregon residents, but defendant Duff’s residence is
unclear. A letter from Duff’s attorney indicates that Mr. Duff currently resides “out
of the area” but does not indicate exactly where. Doc. 10 at 9. Plaintiff states that
Duff is a citizen of Kentucky in his complaint but provides no current address.


Page 7 – OPINION AND ORDER
         Case 1:20-cv-00787-AA    Document 12    Filed 08/10/20   Page 8 of 8




(requiring “a short and plain statement of the claim showing that the pleader is

entitled to relief”).

       Regarding plaintiff’s Motion for Default Judgment, the Court finds that the

second and third Etiel factors weigh strongly against granting a default judgment.

Since plaintiff has not identified a claim through which he is entitled to relief, the

Court cannot find that the merits of plaintiff’s substantive claim weigh in favor of

granting a default judgment. The Complaint’s failure to identify a cognizable claim

for relief represents an insufficiency that further persuades the Court that a default

judgment would be inappropriate.

                                     CONCLUSION

       For the above-mentioned reasons, plaintiff’s Motion for Default Judgment is

DENIED and the action is DISMISSED for lack of subject matter jurisdiction.

Plaintiff is granted thirty (30) days from the date of this order to file an amended

complaint addressing the issues raised in this opinion. The Clerk shall also mail

copies of this order to attorneys Matt Parks (OSB #000895) and Claude Ingram (OSB

#610410) who allegedly represented defendants in the previous state court litigation.

       IT IS SO ORDERED.

       Dated this 10th
                  __
                   ____ day of August, 2020.




                                   /s/Ann Aiken
                            __________________________
                                    Ann Aiken
                            United States District Judge




Page 8 – OPINION AND ORDER
